DISMISS and Opinion Filed April 20, 2021




                                      S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                   No. 05-20-00947-CV

                    IN THE INTEREST OF C.T.C., A CHILD

                On Appeal from the 330th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DF-20-05158

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Molberg, and Justice Goldstein
                         Opinion by Chief Justice Burns

      Appellant’s brief in this appeal has not been filed despite appellant being

cautioned that failure to file the brief by March 25, 2021 would result in dismissal

of the appeal. See TEX. R. APP. P. 38.8(a)(1). Accordingly, we dismiss the appeal.

See id. 38.8(a)(1), 42.3(b),(c).




                                            /Robert D. Burns, III/
                                            ROBERT D. BURNS, III
                                            CHIEF JUSTICE

200947F.P05
                                   S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                   JUDGMENT

IN THE INTEREST OF C.T.C., A                On Appeal from the 330th Judicial
CHILD                                       District Court, Dallas County, Texas
                                            Trial Court Cause No. DF-20-05158.
No. 05-20-00947-CV                          Opinion delivered by Chief Justice
                                            Burns, Justices Molberg and
                                            Goldstein participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered April 20, 2021.




                                      –2–